   Case 18-33691-acs            Doc 12      Filed 01/25/19        Entered 01/26/19 01:03:34             Page 1 of 3
Form ntcabuse

                                    UNITED STATES BANKRUPTCY COURT


Western District of Kentucky

                                               Case No.: 18−33691−acs
                                                     Chapter: 7
                                                Judge: Alan C. Stout

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Brian John Cerniglia
   1582 Rineyville Big Springs Road
   Rineyville, KY 40162
Social Security No.:
   xxx−xx−8863
Employer's Tax I.D. No.:


                                      STATEMENT OF PRESUMED ABUSE



As required by 11 U.S.C. Sec. 704(b)(1)(A), the United States Trustee has reviewed the materials filed by the
debtor(s). Having considered these materials in reference to the criteria set forth in 11 U.S.C. Sec. 707(b)(2)(A), and,
pursuant to 11 U.S.C. Sec. 704(b)(2), the United States Trustee has determined that:(1) the debtor's(s') case should be
presumed to be an abuse under section 707(b); and (2) the product of the debtor's current monthly income, multiplied
by 12, is not less than the requirements specified in section 704(b)(2)(A) or (B). As required by 11 U.S.C. Sec.
704(b)(2) the United States Trustee shall, not later than 30 days after the date of this Statement's filing, either file a
motion to dismiss or convert under section 707(b) or file a statement setting forth the reasons the United States
Trustee does not consider such a motion to be appropriate.Debtor(s) may rebut the presumption of abuse only if
special circumstances can be demonstrated as set forth in 11 U.S.C. Sec. 707(b)(2)(B). (Merrill, Charles)

Dated: 1/23/19
                                                             United States Trustee
        Case 18-33691-acs              Doc 12        Filed 01/25/19         Entered 01/26/19 01:03:34                Page 2 of 3
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 18-33691-acs
Brian John Cerniglia                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: aohlmann                     Page 1 of 2                          Date Rcvd: Jan 23, 2019
                                      Form ID: 237                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 25, 2019.
db             +Brian John Cerniglia,    1582 Rineyville Big Springs Road,     Rineyville, KY 40162-9659
6415081        +Absolute Resolutions Investments LLC,     P.O. Box 3999,    Saint Joseph, MO 64503-0999
6415083        +Best Egg,   4315 Pickett Road,    Saint Joseph, MO 64503-1600
6415084        +Chase Bank One Card Services,    P.O. Box 15298,    Wilmington, DE 19850-5298
6415087        +Javitch Block, LLC,    1100 Superior Ave. 19th Floor,     Cleveland, OH 44114-2521
6415088        +K. Tarra Gardner,    Lloyd & McDaniel, PLC,    P.O. Box 23200,    Louisville, KY 40223-0200
6415091        +Paypal Credit,    41112 Concept Drive,    Plymouth, MI 48170-4253
6415093        +Robert K. Hogan,    Meagan L. Tate,    John P. Sienkiewicz,    1100 Superior Avenue, 19th Floor,
                 Cleveland, OH 44114-2521
6415097        +Target Credit/TD Bank USA,    P.O. Box 673,    Minneapolis, MN 55440-0673
6415098         The Home Depot/ CBSD,    P.O. Box 6497,    Sioux Falls, SD 57117-6497
6415099       ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,      P.O. Box 108,    Saint Louis, MO 63166)
6415101        +Wells Fargo Home Mortgage,    P.O. Box 10335,    Des Moines, IA 50306-0335

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Jan 23 2019 19:13:30
                 Jefferson County Attorney Office,     Fiscal Court Bldg.,    531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
cr             +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2019 19:22:42        Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
6415082        +E-mail/Text: ally@ebn.phinsolutions.com Jan 23 2019 19:13:12        Ally Financial,
                 P.O. Box 380901,    Minneapolis, MN 55438-0901
6415085        +E-mail/Text: bankruptcy@fortknoxfcu.net Jan 23 2019 19:13:57        Fort Knox Federal Credit Union,
                 3939 S Dixie Blvd,    Radcliff, KY 40160-5113
6415086        +E-mail/Text: bankruptcy@huntington.com Jan 23 2019 19:13:38        Huntington National Bank,
                 41 South High St.,    Columbus, OH 43215-6170
6415089         E-mail/Text: bnckohlsnotices@becket-lee.com Jan 23 2019 19:13:18        Kohls,    P.O. Box 3115,
                 Milwaukee, WI 53201-3115
6415090        +E-mail/Text: bankruptcydpt@mcmcg.com Jan 23 2019 19:13:40        Midland Funding,
                 2365 Northside Drive #300,    San Diego, CA 92108-2709
6415092        +E-mail/Text: bankruptcy@prosper.com Jan 23 2019 19:14:00        Prosper MarketPlace, Inc.,
                 101 2nd St. Fl. 15,    San Francisco, CA 94105-3672
6415777        +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2019 19:22:59        Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
6415094        +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2019 19:23:16        Synchrony Bank/Amazon,
                 P.O. Box 965015,    Orlando, FL 32896-5015
6415095        +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2019 19:23:17        Synchrony Bank/Lowes,
                 P.O. Box 965005,    Orlando, FL 32896-5005
6415096        +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2019 19:23:19        Synchrony Bank/Sams Club,
                 P.O. Box 965005,    Orlando, FL 32896-5005
6415100        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jan 23 2019 19:13:10
                 Verizon Wireless,    P.O. Box 650051,    Dallas, TX 75265-0051
                                                                                               TOTAL: 13

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 25, 2019                                            Signature: /s/Joseph Speetjens
      Case 18-33691-acs        Doc 12     Filed 01/25/19     Entered 01/26/19 01:03:34       Page 3 of 3



District/off: 0644-3          User: aohlmann               Page 2 of 2                 Date Rcvd: Jan 23, 2019
                              Form ID: 237                 Total Noticed: 25

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2019 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Robert W. Keats    rkeats@bellsouth.net, rkeats@ecf.epiqsystems.com
              Thomas P. Shreve    on behalf of Debtor Brian John Cerniglia colleen@thompsonlaw.org,
               lori@thompsonlaw.org
                                                                                             TOTAL: 3
